LEAR, Judge.
This matter, though not technically consolidated with the case of Texas Gas Transmission Corp. v. Hebert, 207 So.2d 368, this day decided, is a companion case thereto, involving the same issues and principles and utilizing in substance the same evidence.
In accord with the principles announced in Texas Gas Transmission Corp. v. Hebert, the conclusions of the trial court are affirmed, but amended as follows:
The judgment finds that 1.2 acres were encompassed within the servitude. Utilizing the formula announced in Hebert, the compensation for the servitude actually taken should be reduced to $1,147.50.
Agreeing with the trial court that five and one-half acres suffered a severance damage of 40% and five and eight-tenths *375acres suffered a severance damage of 10%, we find and assess severance damages to defendant in the sum of $2,780.00.
In all other respects, the judgment of the trial court is affirmed.
Amended, and as amended, affirmed.